UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2013 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2013 Semiannual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 10 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary June 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) -4.32 % MSCI World Index† % FTSE EPRA/NAREIT Developed Index†† % Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % MSCI World Index† % FTSE EPRA/NAREIT Developed Index†† % Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 No Sales Charges % MSCI World Index† % FTSE EPRA/NAREIT Developed Index†† % Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 No Sales Charges % MSCI World Index† % FTSE EPRA/NAREIT Developed Index†† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 1.56%, 2.35%, 1.37% and 1.20% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through June 30, 2013, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, trading and development of income-producing real estate. The index is designed to reflect the stock performance of companies engaged in specific aspects of major world real estate markets/regions. The index is calculated using closing market prices and translates into U.S. dollars using Reuters closing price. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 6/30/13 $ 12/31/12 $ Distribution Information as of 6/30/13 Income Dividends, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA, Wabash College; MBA, Indiana University. Daniel Ekins, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002. • Over 25 years of investment industry experience. • BS, University of South Australia. John Hammond, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously was Director at Schroder Property Investment Management and Director at Henderson Global Investors. • Over 19 years of investment industry experience. • BSc, University of Reading, UK. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004, and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. • Chief Investment Officer of RREEF Real Estate Securities with over 15 years of investment industry experience. • BS, University of Southern California. Jerry W. Ehlinger, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. • Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. • Over 15 years of investment industry experience. • BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. Chris Robinson, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined RREEF and Deutsche Asset & Wealth Management in 2003; previously served as a real estate equities research analyst at ING Investment Management. • Over 15 years of investment industry experience. • BS, The Australian Catholic University. Portfolio Summary(Unaudited) Ten Largest Equity Holdings at June 30, 2013 (27.7% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 5.1% 2. Mitsubishi Estate Co., Ltd. Owner and developer of residential and office properties Japan 3.8% 3. AvalonBay Communities, Inc. Self-managed, multi-family real estate investment trust United States 2.7% 4. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 2.7% 5. Public Storage Owner and operator of personal and business mini-warehouses United States 2.6% 6. Ventas, Inc. Owns and leases long-term health care facilities United States 2.5% 7. Westfield Group Invests in leases and manages shopping centers Australia 2.4% 8. Sun Hung Kai Properties Ltd. Specializes in premium-quality residential and commercial projects for sale and investment Hong Kong 2.1% 9. Boston Properties, Inc. Developer of commercial and industrial real estate United States 1.9% 10. Unibail-Rodamco SE Investor and developer of real estate investments France 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of June 30, 2013 (Unaudited) Shares Value ($) Common Stocks 99.2% Australia 7.1% BGP Holdings PLC* 0 Commonwealth Property Office Fund Dexus Property Group Federation Centres Ltd. Goodman Group GPT Group Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $65,014,459) Austria 0.2% Conwert Immobilien Invest SE (Cost $1,601,911) Canada 3.8% Allied Properties Real Estate Investment Trust Boardwalk Real Estate Investment Trust Chartwell Retirement Residences (a) First Capital Realty, Inc. RioCan Real Estate Investment Trust (Cost $37,862,840) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,677,404) China 0.5% Country Garden Holdings Co., Ltd. (Cost $3,794,359) Finland 0.4% Sponda Oyj (Cost $3,572,067) France 3.4% Fonciere des Regions Gecina SA Klepierre Unibail-Rodamco SE (b) Unibail-Rodamco SE (b) (Cost $29,291,019) Germany 1.6% Alstria Office REIT-AG* Deutsche Euroshop AG Deutsche Wohnen AG (Bearer) DIC Asset AG (a) LEG Immobilien AG* (Cost $15,245,209) Hong Kong 8.7% Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $77,756,608) Japan 14.0% Activia Properties, Inc. 41 Advance Residence Investment Corp. AEON Mall Co., Ltd. Frontier Real Estate Investment Corp. Global One Real Estate Investment Corp. GLP J-REIT Japan Hotel REIT Investment Corp. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nippon Prologis REIT, Inc. Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. (Cost $101,715,680) Netherlands 0.3% Corio NV (Cost $2,738,125) Norway 0.5% Norwegian Property ASA (Cost $5,897,391) Singapore 3.9% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Suntec Real Estate Investment Trust (Cost $33,451,793) Sweden 0.9% Castellum AB Fabege AB (Cost $8,470,096) Switzerland 0.7% PSP Swiss Property AG (Registered)* (Cost $6,525,189) United Kingdom 4.9% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Quintain Estates & Development PLC* Safestore Holdings PLC Shaftesbury PLC St. Modwen Properties PLC UNITE Group PLC Workspace Group PLC (Cost $41,198,334) United States 47.9% Acadia Realty Trust (REIT) (a) Alexander's, Inc. (REIT) American Assets Trust, Inc. (REIT) American Campus Communities, Inc. (REIT) (a) Associated Estates Realty Corp. (REIT) (a) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) Brookfield Office Properties, Inc. (a) Camden Property Trust (REIT) (a) CBL & Associates Properties, Inc. (REIT) Colonial Properties Trust (REIT) DCT Industrial Trust, Inc. (REIT) DDR Corp. (REIT) (a) DiamondRock Hospitality Co. (REIT) Digital Realty Trust, Inc. (REIT) (a) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) (a) DuPont Fabros Technology, Inc. (REIT) Education Realty Trust, Inc. (REIT) Equity Residential (REIT) Federal Realty Investment Trust (REIT) Glimcher Realty Trust (REIT) (a) Health Care REIT, Inc. (REIT) (a) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) LaSalle Hotel Properties (REIT) (a) Liberty Property Trust (REIT) (a) LTC Properties, Inc. (REIT) Medical Properties Trust, Inc. (REIT) (a) Pebblebrook Hotel Trust (REIT) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) (a) Select Income REIT (REIT) Simon Property Group, Inc. (REIT) Spirit Realty Capital, Inc. (REIT) Sunstone Hotel Investors, Inc. (REIT)* Taubman Centers, Inc. (REIT) UDR, Inc. (REIT) (a) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weingarten Realty Investors (REIT) (Cost $408,179,751) Total Common Stocks (Cost $847,992,235) Rights 0.0% Hong Kong New World Development Co., Ltd.* (Cost $0) 0 Securities Lending Collateral 6.2% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $56,535,486) Cash Equivalents 0.7% Central Cash Management Fund, 0.07% (c) (Cost $6,644,790) % of Net Assets Value ($) Total Investment Portfolio (Cost $911,172,511)† Other Assets and Liabilities, Net (a) ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. † The cost for federal income tax purposes was $959,392,542. At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $12,662,810. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $85,944,127 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $73,281,317. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net is a pending sale, that is also on loan (see Notes to Financial Statements). The value of securities loaned at June 30, 2013 amounted to $54,498,593, which is 5.9% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust The accompanying notes are an integral part of the financial statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Rights Australia $
